Title: From George Washington to George Clinton, 28 August 1780
From: Washington, George
To: Clinton, George


                        

                            
                            Dear Sir,
                            Head Quarters Liberty Pole Aug. 28th 1780
                        
                        Tomorrow morning Col. Malcolm will march with the levies under his command towards Kings ferry, and will
                            proceed himself to your Excellency to take your orders. I have sent this corps in consequence of what General Schuyler
                            mentioned to me in behalf of your Excellency, and have requested him to write to you particularly on the subject. The
                            immediate prospects of the campaign having changed, it cannot be more usefully employed, than in giving security to the
                            frontier, and assisting to save the grain for the mutual benefit of the public and the inhabitants.
                        The discontents prevailing in the garrison of Fort Schuyler are so alarming, that it seems indispensable it
                            should be without delay relieved by other troops. At this moment, it would be inconvenient to detach a regiment from the
                            army. I leave it to Your Excellency, if you think proper to relieve the garrison by a sufficient number of the levies.
                            They ought to consist of those, who will have at least two or three months after their arrival to serve; otherwise the
                            post must be endangered, by the expiration of their times, before we can conveniently replace them from the army. A good
                            officer acquainted with service to command the garrison will be essential. I request you to inform me how long the service
                            of the new garrison may be depended upon.
                        The inclosed letter to Col. Van Schaik which I beg you to forward, directs him to put his regiment under
                            marching orders; and receive your further instructions. As soon as relieved he is to march to join the army. I have the
                            honor to be With the greatest respect and regard, Your Excellency’s Obedient servant
                        
                            Go: Washington

                        
                    